PER CURIAM.
The chancellor entered a final order of dismissal without prejudice, of a chancery cause, finding that it appeared that' “the plaintiff has an adequate remedy of law”. No error on this appeal has been demonstrated in said ruling, except that the matter should have been transferred to the court of appropriate jurisdiction, to wit: the Civil Court of Record in and for Dade County, Florida, pursuant to the provisions of Rule 1.39, Florida Rules of Civil Procedure, 30 F.S.A.
*526Therefore, so much of the order as dismissed the complaint in chancery is affirmed, with directions to transfer the cause to the Civil Court of Record in and for Dade County, Florida.
Affirmed- in part and reversed in part, with directions.